DETAILED ACTION
Election/Restrictions
Newly submitted claims 39 and 40 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The materials being worked upon and the steps of the method requires a different search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39 and 40 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

New claims 37 and 39 are considered invoking a means plus function since “a blending tool” is not modified by sufficient structure. Page 9 of the specification teaches cutting blades 39, which is considered sufficient structure for a blending tool.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 17, 18, 19, 20, 21, 22, 23, 29, 30, 31, 33, 34, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (U.S. Publication 2013/0344221) in view of Gorski (U.S. Patent 6,149,035).
Regarding claim 14, Farrell teaches a blender for blending food or beverage in a cup (Figures 16 and 17) comprising: a spindle motor connected to a removable spindle assembly (paragraph 67 teaches a spindle motor); an elevator motor connected to a cupholder holding a cup with food or beverage (paragraph 69 screw motor 126); wherein said food or beverage within said cup can be blended when said elevator motor lifts said cupholder to the point where 
Regarding claims 14 and 16, Farrell is silent to a fluid reservoir for adding liquid to a beverage mixer. Regarding claims 21, 22, 23, Farrell is silent to a level sensor in said reservoir wherein said level sensor is a float sensor. Farrell is silent to the language of claim 29. 
Regarding claims 14 and 16, Gorski teaches a fluid reservoir (item 56). Regarding claims 21 and 22, Gorski teaches a level sensor and specifically a float sensor (see item 16 with item 80 which monitors the water supply and items 82/84 in item 54). Regarding claim 23, Gorski teaches wherein a visual or audible alert is made when the level sensor detects that the level of fluid in the reservoir is too low (a visual alert is considered the water being below the top sensor). Regarding claim 29, Gorski teaches further comprising a pump connected to said fluid reservoir to move fluid between said reservoir and said cup (column 7 lines 21-24).
It would have been obvious to one of ordinary skill in the art to modify the blender of Farrell with the reservoir configuration of Gorski in order to allow for a more convenient blending experience by the user. Regarding claim 16, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to arrange the reservoir in the housing in order to allow for a more convenient blending operation since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, Farrell teaches further comprising a pivotable cover attached to said blender housing to prevent operator contact with the spindle assembly when the spindle motor is operating and allow operator contact with the spindle assembly when the spindle motor is not operating (see paragraph 9).
Regarding claim 18, Farrell teaches wherein said pivotable cover pivots to a downward position when the spindle motor is operating and pivots to an upward position when the spindle motor is not operating (see item 74 which is considered moving upwards and downwards).
Regarding claim 19, Farrell teaches further comprising a microprocessor (see paragraph 47, the microcontroller is considered inherently teaching a microprocessor).
Regarding claim 20, Farrell teaches a control panel in operative engagement with said microprocessor (see figure 2A which shows a power button which is considered reading on a control panel in operative engagement with said microprocessor). 
Regarding claim 30, Farrell teaches wherein said food or beverage is a frozen food or beverage (see abstract).
Regarding claim 31, Farrell teaches wherein said cup and cupholder have connecting anti-rotational mechanisms to prevent them from rotating with respect to one another during the blending process (see paragraph 10).
Regarding claim 33, Farrell teaches wherein said liquid reservoir is removable from said blender (column 6 lines 5-10 which teaches a removable assembly).
Regarding claim 34, Farrell teaches wherein said removable liquid reservoir is connected to a water coupler with check valve when it is attached to said blender (see column 5 lines 34-47).
Regarding claim 35, the apparatus of Farrell in view of Gorski is considered capable of operating with water from a municipal water supply.
Regarding claim 36, see rejection of claims 22, 23, and 35.

Claim 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (U.S. Publication 2013/0344221) in view of Gorski (U.S. Patent 6,149,035) in further view of Seyfried (U.S. Patent 2,755,900).
Regarding claim 15, Farrell teaches wherein said removable spindle assembly comprises a quick release coupler (item 75), a container cover (cup cover paragraph 9), a spring (item 240) and a tube (tube item 78) a blending tool at its lower end, wherein said quick release coupler, spring and container cover are held concentrically around said tube and between said cogged coupler and said blending tool (item 240 and 78 are concentric and between items 72 and 72). Regarding claim 24, Farrell teaches further comprising an inner spindle drive shaft permanently coupled to said spindle motor and tube in said removable spindle assembly which are operatively coupled together through couplers (see item 120 which is shown by Figure 26 which is considered permanently attached to item 76 by the assembly in figure 16 and see spring proximate item 240 and tube item 78). 
Regarding claims 15 and 24, Farrell is silent to a coupler being a cogged couplers. 
Regarding claims 15 and 24, Seyfried teaches cogged couplers (figure 6 which shows both a lower and upper cogged coupler). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Farrell in view of Gorski with the cogged coupler of Seyfried in order to allow for a reduction of wear in the blender (see Seyfried column 1 lines 36-48).

Claim 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (U.S. Publication 2013/0344221) in view of Gorski (U.S. Patent 6,149,035) in view of Williams (U.S. Publication 2012/0087203).
Regarding claim 37, Farrell teaches a blender for frozen food or beverage in a cup (figure 1) a housing (paragraph 9 and front housing taught in paragraph 9); a spindle motor supported within the housing (paragraph 67 teaches a spindle motor); a spindle assembly including a rotatable blending tool driven by the spindle motor to blend the frozen food or beverage within the cup during a blending process (paragraph 86, the blender blends the beverage as the cupholder is lifted upwards, the blending tool is considered item 72); an 
Regarding claim 37, Farrell is silent to the fluid reservoir for adding liquid to a beverage mixer, fluid pump and steps associated with the microprocessor. Farrell is silent to the language of claim 38.
Regarding claim 37, Gorski teaches a fluid container (170) and a pump (182). Regarding claim 38, Gorski teaches a heater (column 1 lines 29-33). 
Regarding claim 37, Williams teaches a fluid reservoir (paragraph 33 containers), a controller (paragraph 20) and feeding liquid into the container while the mixing tool rotates (paragraph 75 which teaches fluid striking a blade, which can be rotated during the cleaning cycle to further disperse fluid).
It would have been obvious to one of ordinary skill in the art to modify the invention of Farrell with the reservoir and pump and heater configuration of Gorski and the cleaning operation of Williams in allow for a more convenient blending experience by the user

Response to Arguments
Regarding claim 14, the means plus language remarks have been considered and are not persuasive. A “blending tool” is considered a generic placeholder and is not modified by sufficient structure to overcome the means plus interpretation. Paragraph 45 of the specification teaches specific structure for the generic placeholder, including cutting blades 39 and cutting blades 41. 
Regarding claim 15, the remarks regarding the 35 U.S.C. 112 (b) rejection are considered persuasive in light of the amendment to the claim. Therefore the 35 U.S.C. 112 (b) rejection of claim 15 is withdrawn.
The remarks regarding the 35 U.S.C. 103 rejection of claim 14, have been considered and are not persuasive. Regarding claim 14, adding fluid to the cup from said reservoir while the spindle motor turns said blending tool is considered intended use of the claim. The secondary reference Gorski (U.S. Patent 6,149,035) teaches a controller which operates the dispensing of liquid and is considered capable of dispensing at a desired time (level control circuit board 85 and valve 85, and column 5 lines 41-44 which teaches a controller).
New claims 37 and 38 will be examined since they are considered part of the elected claim group. However, claim 39 and 40 are considered withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHU BHATIA/Primary Examiner, Art Unit 1774